Citation Nr: 0805019	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-34 925A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at various times between September 26, 
2002, and June 18, 2003.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2003 by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1982 to March 1985.

2.	On January 30, 2008 the Board was notified by the 
veteran's accredited representative that the appellant died 
in November 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


